Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 1 of 15 PagelD# 1975

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
(Alexandria Division)

DAVID P. DONOVAN,

Plaintiff,
Civil Action No. 1:20-cev-1344
Vv.

BETH A. WILKINSON,

Defendant.

 

 

PLAINTIFF’S CONFIDENTIAL REPLY
TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
FOR LEAVE TO FILE UNDER SEAL AND TO SEAL CASE
Pursuant to Rules 5(C), 5(F), and 7 of the Local Civil Rules for the United States District
Court for the Eastern District of Virginia, Plaintiff David P. Donovan (‘Plaintiff’) submits this

reply to Defendant’s Opposition to Plaintiff's Motion to File Under Seal and to Seal Case. !

i ARGUMENT

Plaintiff filed this lawsuit to preserve his I) concerning the I
a ex nich he remains bound to strict

Eo and to protect his role in that matter from being unfairly the subject of public
criticism and disparagement that he is prohibited from addressing or responding to in any way.
Plaintiff's action does not seek to “derail [Defendant]” from conducting her investigation of recent

allegations that have nothing to do with Plaintiff. (Defendant’s Confidential Opposition to Motion

for Leave to File Under Seal and to Seal Case (“Def.’s Opp’n. Br.”), at 1). | SSE]

ES 0:¢10 cing 12s, I veatized the benefits for

 

' All capitalized terms used herein shall have the same meaning as those defined in the Verified
Complaint.
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 2 of 15 PagelD# 1976

aS on Plaintiff, that benefit was peace — peace through assurances that [
PN «016 never be publicly disclosed as as
pee RS an that he would not therefore be subject to risk of personal liability
(and the expense of litigation) were he to be drawn into a public debate about these events.
[eel , left Plaintiff with no option but to file an action to secure | See] secrecy, which

remedy can only be achieved by litigating the matter under seal. Sealing is discretionary, and the
Court must balance each of the interests asserted by Plaintiff against the public’s interest in
disclosure. See Level 3 Commc’ns, LLC v. Limelight Networks, Inc., 611 F. Supp. 2d 572, 579

(E.D. Va. 2009) (under the First Amendment standard, “the court must weigh and balance the

competing interest’””). The Court should seal this entire case because (1) eS
| overcomes the public’s right to access under the circumstances; (2)
I 3) scans is he only way
to adequately protect Plaintiffs and other significant third-party interests; and (4) publicly second-

guessing Plaintiff's work from ieee | will unnecessarily expose him and his reputation

to unrelenting, abusive, and harmful media scrutiny that he has no ability to counter without

A careful balancing of the competing interests in this private dispute — taken together and

weighed against the public’s interest in access to this case, and Defendant’s own responsibility for

falsely inducing eRe | to violate [2c a aa — clearly justifies

sealing this case.
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 3 of 15 PagelD# 1977

A. Overcomes

The First Amendment Presumption.

Defendant contends i is no:

sufficient to overcome the First Amendment presumption of public access. (Def.’s Opp’n. Br., at
8). Defendant is wrong.

1. fo ee eee Compelling Interests Sufficient To Overcome
The Public’s Right of Access.

This Court has held that the existence of a | = ae aes | is a compelling
interest, or higher value, sufficient to overcome the First Amendment presumption of access. For
example, in Lifenet Health v. Lifecell Corp., No. 2:13CV486, 2015 WL 12517430 (E.D. Va. Feb.
12, 2015), this Court held that protection of third-party interests, coupled with the bargained-for

protection of ci ghec in favor of sealing. Relying on Publicker Inds.,

Inc. v. Cohen, 733 F.2d 1059 (3d. Cir. 1984), the Court recognized that “[t]he Third Circuit did
note that ee ES oul have been a factor to support the sealing
of the record, but that such a consideration was absent.” /d. at *4 (citing Publicker, 733 F.2d at
1059). After balancing the interests as they existed in the case at bar, the Court ultimately held
that “(1) the existence of information that could harm third-parties and not just the movant’s
interests, and (2) the existence of Eee See weighed in favor of sealing.
Further, “LifeCell’s interest in protecting its and third-parties[’] confidential commercial
information is significant enough to outweigh the First Amendment right of access in this case.”
Lifenet, 2015 WL 12517430, at *4.

The same result is warranted here, particularly given the substantial third-party interests to
be considered and the fact that none of the information sought to be sealed had been made public

prior to Defendant’s tortious interference, as well as the expectation that this information was to
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 4 of 15 PagelD# 1978

be protected by the attorney client privilege.? Accord Malon v. Franklin Fin. Corp., No. 3:14 CV

671 (HEH-RCY), 2014 WL 12768782, at *3 (E.D. Va. Dec. 4, 2014)
Poe SS Sm | (Verified Compl., Ex. 2 (Wbeci.), 44 4, 7 (discussing

expectation of privilege with Defendant)).

2. The Cases Cited By Defendant Are Inapposite To This Case.

Unable to escape Lifenet’s strong support for sealing, Defendant contends that “courts have
‘repeatedly found that the preservation of . . . Lt Sle eae does not overcome the
presumption of access to judicial documents.’” (Def.’s Opp’n. Br., at 5 (citing Under Seal v.
Under Seal, 273 F. Supp. 3d 460, 471 (S.D.N.Y. 2017); Asghari-Kamrani v. United Servs. Auto.
Ass'n, No. 2:15-CV-478, 2016 WL 8254918, at *2 (E.D. Va. Aug. 16, 2016); and Callendar vy.
Anthes, No. CIV.A. DKC 14-0121, 2014 WL 1577787, at *9 (D. Md. Apr. 18, 2014))). Of the
three cases Defendant cites, only one is from this jurisdiction and none are applicable here.

First, as a threshold matter, all three of the cases involve litigation between the parties to

the agreements over the enforcement of rights under the agreements. Of course, this case does not

involve litigation among [ees | Rather, it involves | Sess]

 

* Unlike Lifenet, however, there is no less drastic alternative to sealing this entire case because the
documents sought to be sealed are so rife with information covered by the
as demonstrated by Defendant’s own briefing — that redactions would “render [the
filings] useless to the public.” £. W., LLC v. Rahman, No. 1:11CV1380 JCC/TCB, 2012 WL
3841401, at *3 (E.D. Va. Sept. 4, 2012) (analyzing Ashcraft factors and granting motion to seal);
accord, e.g., Hubrick Ltd. v. Wanderset, Inc., No. CV18-7980-SJO (RAOx), 2019 WL 3000652
(C.D. Cal. Mar. 19, 2019) (maintaining provisional seal over all filings because of the depth in
which they all included or discussed the information covered by the parties’ | ets
a | This is discussed in greater detail in Section L.B., infra.
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 5 of 15 PagelD# 1979

Second, none of these cases involved the number or breadth of compelling interests that

justify sealing in this case. For example, in Asghari-Kamrani the sole basis a party identified to

justify sealing a document was the fact that it contained | eae) Asghari-
Kamrani, No. 2:15-CV-478, at *2. This Court held that the presence of (a

was insufficient to justify sealing it. /d.

Similarly, in Callendar, the movants’ only justification for sealing was | eae
(ees | in an agreement between the parties to the litigation. Cal/lendar, 2014 WL 1577787,
at *9. The District Court concluded that, standing alone, the | Saas not
sufficient to justify sealing. /d. Particularly distinguishable from Plaintiff's case though, the
Callendar court also found that the need to seal was undermined by the fact that the information
sought to be sealed had already been made public by [a Id.
(“Furthermore, any concerns about confidentiality are diminished after Mr. Callender testified to
the name of the funding source potentially covered by i. That is a compelling difference
from this case where Plaintiff has filed this action seeking emergency relief to prevent public
disclosure before it occurs.

Lastly, Under Seal involved a lawsuit between a famous television personality and the
person who she hired to ghost-write a book for her. Under Seal, 273 F. Supp. 3d at 465. There,
applying Second Circuit law, the District Court rejected the plaintiff's sealing motion, concluding
that the existence of Ro ee eee coupled with the possibility of future adverse
impact on the plaintiff's celebrity status was not sufficient to overcome the presumption of access
to judicial documents. See id. at 470-71.

Unlike the cases cited by Defendant, Plaintiff asserted multiple bases for sealing in

addition o EE which courts have deemed
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 6 of 15 PagelD# 1980

are sufficient to withstand First Amendment scrutiny under various circumstances. This is

particularly true once all of these bases are weighed together. These additional facts include that:

Sa SA
COnL ISG 6:0 1 [hE PRPC Sea i aa eae ae ae me
Eo eee the RSS ae | was provided to Defendant in a privileged
communication; and no party to the [eee S| has previously caused the fe

[ee ho be released to the public. Therefore, none of Defendant’s cases denying sealing

resembles this case.

3. Command Additional Weight When They Are The
Product Of

As an additional circumstance not present in the Defendant’s cases, the confidential

(ems t- | was, itself, born from a i eee | (Verified Compl., Ex. 1
(Donovan Decl.), {| 26-27). This Court has indicated that where an
aS | and where the parties enter into a a spccifically
intended to cover the documents arising from that | {2 ae) sealing may be

warranted under the First Amendment presumption. See Craddock v. LeClairRyan, No. 3:16-CV-

11, 2019 WL 2437460, at *7 (E.D. Va. June 11, 2019).> Such is the case here.

 

3 Other courts agree. “Courts tend to honor parties’ decisions to enter into

 
  

Barkley v. Pizza Hut of
Am., Inc., No. 6:14-cv—376—-Orl-37DAB, 2015 WL 5915817, at *2 (M.D. Fla. Oct. 8, 2015).

While Barkley analyzed the common law presumption of access against the parties’ intention to
keep an underlyin when deciding whether to seal documents
related to that it is still instructive for the proposition that where the source of

documents sought to be is a a court should factor that source into its
analysis.

 
  
 
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 7 of 15 PagelD# 1981

(Verified Compl., Ex. 1, Donovan Decl., {| 25-26).

[GROSS | 1.1. > 75), [RRS | ea a eee

3

4. None of The TE arve-Outs Apply Here.

Defendant seems to respond to Plaintiff's fear of being sued by | ae if he
discusses the eee. | by arguing that Plaintiff “overlooks that the [ae
EATS ok: OS ee
ee 22's Opp’n. Br., at 8)
(quoting Verified Compl., Ex. 1-A, § 21(C)) (emphasis omitted)). This argument is pointless
because it is not applicable here. [| SS Oe Si eee
Mh ee...
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 8 of 15 PagelD# 1982

Plaintiff's knowledge has not happened in the Le | onc which is not threatened even

vow, IME eee ei eae aR a nea 6)
PAG ee A os.
EE 80 Defendant's reference to the mere

existence of a standard and inapplicable carve out is irrelevant.

B. The Entire Case Should Be Sealed Because The Content Of All Filings Was Intended
To Be Protected By The

 

Defendant criticizes Plaintiff for not proposing redactions or less restrictive means than
sealing. But that is because the only purpose of Plaintiff's filings is to discuss precisely the
information Be orca to keep confidential. This Court and others have relied on cases
finding that private interests sufficient to overcome the First Amendment presumption “‘can
involve the content of the information at issue, the relationship of the parties, or the nature of the
controversy.’” Level 3, 611 F. Supp. 2d at 580 (quoting Publicker, 733 F.2d at 1073).

For instance, the court in Publicker, a leading Third Circuit case often cited by this Court,

held that the “content of information is critical” in determining the weight to afford a

oer | against the public’s right of access — that is, the more
sensitive the information covered by [See ae the more likely the provision is

to override the First Amendment presumption. Publicker, 733 F.2d at 1073. Despite ultimately
vacating the lower court’s sealing order and remanding, the court repeatedly noted that an

enforceable ennai. is the type of compelling interest which can overcome the

First Amendment, though it was not present in that particular case. See, e.g., id. at 1073-74 (“A

similar situation would be presented whe [I
Pas which to the court seems innocuous but newsworthy; in that situation

unbridled disclosure of the nature of the controversy would deprive the litigant of his right to
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 9 of 15 PagelD# 1983

enforce a legal obligation.”) (emphasis added); id. at 1074 (“In the absence of other considerations,

Pa hk ce | .... ) (emphasis added). Here, since there is
no disagreement that the [Ss ay ee | is binding and enforceable,
and discussion of it is inextricably intertwined with all of the filings in this case, there are no less
restrictive means than sealing the entire case to preserve the | Sa Se | secrecy.
Redactions necessary to protect the a. ee would eviscerate the filings and

render them meaningless.

In Hubrick, the court maintained a prior-issued seal over all filings in the case because of
a pre-existing eee covering the very content which had been “discussed with
particularity” in the filings to that point. 2019 WL 3000652, at *4. Since the documents sought
to be unsealed were attached to a motion for preliminary injunction, the court applied a

ae

“compelling reasons” standard similar to the Fourth Circuit’s “compelling interests” standard for
the First Amendment presumption of access. The court held that (1) because the filings which
were provisionally sealed, including the attachments to the motion for preliminary injunction,
contained the very information sought to be kept private by the pre-existing Ee
GRE anc (2) because disclosure exposed the plaintiffs to the risk of additional litigation,
“compelling reasons” existed sufficient to rebut the presumption of access. /d. After weighing
those compelling interests in sealing against the interests in access, the court maintained the seal
over the filings, holding that “if the Requested Documents are disclosed, Plaintiffs and Defendants
risk potential law suits and injury as a result of a breached Seas Id. at *6.
The court thereby upheld the seal over the entire case. See id. The same circumstances are present

fore where che [RSG ERPS Pes Sg ia ae am
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 10 of 15 PagelD# 1984

C. Sealing Protects Plaintiff’s Interests And The Interests Of Third Parties.
Lifenet cites the combination of a ek See and protection of the interests
of third parties as sufficiently compelling to overcome the presumption of public access. Compare

Lifenet, 2015 WL 12517430, at *4, with (Def.’s Opp’n. Br., at 9 (dismissing Plaintiff's

identification of protection of third parties as an important factor)). | Sea
EAS SE ee) Oe ees |
SRR AEE EHS Ms oe) Se ea

inJec, (eS 627 in ne re aaa
eee SS [Mens v. Microsoft Corp., No. 15-CV-
1483 JLR, 2018 WL 1159251, at *6 (W.D. Wash. Feb. 16, 2018)
eRe ae ee)
weigh heavily in favor of sealing — especially when they have not placed their circumstances into
the public sphere), report and recommendation adopted, No. C15-1483JLR, 2018 WL 1157997

(W.D. Wash. Mar. 1, 2018). This was certainly the case at all times prior to Defendant’s tortious

interference with i
D. Publicly Second-Guessing JE win Unjustly Expose Plaintiff To

Media Attacks And Reputational Harm.

 

 

Evidence of actual or impending reputational harm may also defeat the First Amendment
presumption. See, e.g., Doe v. Pub. Citizen, 749 F.3d 246, 270 (4th Cir. 2014); Butigan v. Al-
Malki, No. 113CV00514GBLTCB, 2017 WL 3097772, at *3 (E.D. Va. July 20, 2017); Adler v.

CFA Inst., No. 1:11-CV-1167, 2012 WL 3257822, at *1 (E.D. Va. Aug, 7, 2012).4 Here,

 

* Defendant contends that Adler applies only the common law presumption. (Def.’s Opp. Br., at
8). However, Adler explicitly applied the First Amendment presumption, finding that the
movant’s asserted basis for sealing — reputational harm — was far too speculative to rebut the
First Amendment presumption under the facts of that case. Adler, 2012 WL 3257822, at *2.

10
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 11 of 15 PagelD# 1985

Defendant’s briefing confirms that Plaintiff has good reason to fear imminent damage to his

reputation.

See (Def.’s Opp’n. Br., at 1-2 (listing the topics Defendant’s

Defendant waxes poetic regarding the role of a free press in American society and by virtue
of the press’s import to American society, this case should be unsealed without exception. (Def.’s
Opp’n. Br., at 7). However, “[t]here is also no question that the public’s and the media’s right of
access is not absolute.” United States v. Giordano, 158 F. Supp. 2d 242, 244 (D. Conn. 2001)
(citing Press-Enterprise Co. v. Superior Court of California, 478 U.S. 1, 9, 106 S. Ct. 2735
(1986)). For well over a century, courts have declined the public’s access to its records simply to
satisfy “a morbid craving for that which is sensational and impure.” Jn re Caswell, 18 R.1. 835,
836, 29 A. 259, 259 (1893). Indeed, courts have the power to insure that their records are not

“used to gratify private spite or promote public scandal,” and have “refused to permit their files to

 

(“Specifically, the Court holds, first, that the public’s right of access to many of these documents
is protected by the First Amendment, including two dispositive motions and related briefs and
exhibits.”). Regardless, both Butigan and Adler indicated that evidence of reputational harm or
use of information sought to be sealed for improper purposes could establish the type of harm
that may rebut the First Amendment presumption. See Butigan, 2017 WL 3097772, at *3
(indicating that “real evidence that [the documents sought to be sealed would be used for
improper purposes] if the record were to be left open to public access” could establish sufficient
harm); see also Adler, 2012 WL 3257822, at *3 (similar).
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 12 of 15 PagelD# 1986

serve as reservoirs of libelous statements for press consumption.” Nixon v. Warner Commc’ns,
Inc., 435 U.S. 589, 598, 98 S. Ct. 1306, 1312 (1978).

Here, the media attention to this matter has already proven to be intense, and there is no
doubt that Defendant’s forecasted negative reviews of | 7 eS | and accusations of
gee osetia ih harm his reputation if thrust into the current media frenzy
RSS Ree RR eae
eS oe aE
iia! [eS ae aaaeD
rag Se ee! RE)
ess

 

> See Will Hobson, Liz Clarke, Beth Reinhard, and Alice Crites, NFL asked Snyder to ‘back off’
use of private investigators, lawyer says, as PI visits rattle ex-employees, THE WASHINGTON
Post, (Sept. 4, 2020), https:/Awww.washingtonpost.com/sports/2020/09/04/dan-snyder-private-
investigators-nfl/ (last visited Nov. 17, 2020) (asserting that individuals purporting to be private
investigators are attempting to intimidate witnesses and intrude upon Defendant’s current
investigation); John Feinstein, Dan Snyder is failing his public trust, THE WASHINGTON POST
(July 23, 2020), https://www.washingtonpost.com/opinions/2020/07/23/dan-snyder-failing-his-
public-trust/?tid=ss_mail (last visited Nov. 17, 2020) (labeling the Team that Plaintiff used to
represent as “racist,” “arrogant,” “flat-out disgusting,” “cringeworthy,” and having a “frat-boy
mentality”); Will Hobson, Beth Reinhard, Liz Clarke, and Dalton Bennett, Lewd cheerleader
videos, sexist rules: Ex-employees decry Washington's NFL team workplace, THE WASHINGTON
Post (Aug. 26, 2020), _ https://www.washingtonpost.com/sports/2020/08/26/redskins-
cheerleaders-video-daniel-snyder-washington/?are404=true (last visited Nov. 17, 2020)
(accusing the Team and its personnel of inducing post-traumatic stress disorder, and that newly-
arrived interns were like “fresh meat to a pack of wolves”); id. (asserting that any investigation
conducted by the Team — like Defendant’s or the one conducted by Plaintiff over eleven years
ago — cannot be trusted “to be unbiased”).

99 be 37 66

6

Bloomberg Markets and Finance, Media Bias and High Profile Cases, YouTube (Nov. 28, 2018),
https://www.youtube.com/watch?v=BkIT6EIR8pk (last visited Nov. 17, 2020) (“I mean you can
talk to some people until you’re blue in the face as we know and you’re not going to persuade
them in fact they have an agenda[] .. . and because there are no real standards in the media.”’);
accord id. (discussing a case losing “in the court of public opinion,” and “that normally for most
clients, whether they’re individuals or corporations, is honestly more important.’’).

12
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 13 of 15 PagelD# 1987

lodged by the media against one of her client’s former associates — a private person living a private
life — simply for being associated with her client years prior: “And you know what’s happened to
him? He’s become harassed, he’s had to leave, he has had to hire a lawyer. And he doesn’t want
to become part of this circus, and. . . how could you blame him? Who would want to be part of
this?” CNN, Kavanaugh’s lawyer: He doesn’t know this woman, YouTube (Sept. 26, 2018),
https://www.youtube.com/watch?v=Cju3fb9ilks (last visited Nov. 17, 2020).

Plaintiff most certainly does not want to enter a harassing media circus either. Indeed,
Plaintiff is in the same position as the man for whom Defendant’s recent public comments sought

mercy — if this matter is not sealed, he faces the same unrelenting media scrutiny admonished by

Defendant. Indeed, his situation is even worse, given that he would still | eee |

Il. CONCLUSION
When balanced together, Plaintiff's compelling interests to seal this case plainly outweigh
the public’s qualified right to access. These interests include (i) maintaining the | See |
PSE | (ii) avoiding potential litigation for his forced aaa
eR WISSS Se iii protecting the interests of [ Re Se the 28
FP ae — particularly aes Ee who was tortiously induced to disclose [scene
a I 2214 (iv) the avoidance of

biased, agenda-driven media coverage which will most certainly cast Plaintiff as it has unfairly

cast others who are associated with the Team. Further, the sensitive nature of this matter, as well

ne ee ||

BB ake it such that there is no less drastic alternative to sealing this entire case. As a
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 14 of 15 PagelD# 1988

result, there is no less drastic means to protect this information, and thus the entire case should be

sealed.

Respectfully submitted this 17th day of November, 2020.

/s/ Cathy A. Hinger
Cathy A. Hinger (VSB No. 46293)
Lela M. Ames (VSB No. 75932)
Claire J. Rauscher (Admitted Pro Hac Vice)
Ana L. Jara (Admitted Pro Hac Vice)
WOMBLE BOND DICKINSON (US) LLP
1200 Nineteenth Street, N.W.
Suite 500
Washington, DC 20036
Telephone: 202-857-4489
Facsimile: 202-261-0029
Email: cathy.hinger@wbd-us.com
Email: lela.ames@wbd-us.com
Email: Claire.Rauscher@wbd-us.com
Email: Ana.Jara@wbd-us.com

Counsel for Plaintiff

14
Case 1:20-cv-01344-AJT-IDD Document 150 Filed 01/13/21 Page 15 of'15 PagelD# 1989

     

CLERK u:
ALERA

   

 

 
